WICKERSHAM, Judge:
On January 29, 1976, Robert DeGregorio and Joann DeGregorio, appellees herein, filed a complaint in trespass alleging that the husband-appellee had sustained injuries from a fall while ice skating on premises owned and operated by appellants, Ice Skating Rink Class of 1923 and the University of Pennsylvania. Interrogatories filed by appellees and served upon appellants were not answered, and appellees caused a default judgment to be entered against appellants pursuant to Philadelphia Civil Rule 4005*(d). Appellants subsequently filed a motion to strike the judgment on the grounds that notice required by the local rule had not been given. The trial court denied this motion to strike, and this appeal followed.
The appeal was heard by a panel following which we granted reargument before our court en banc.
In a case filed this date we have considered the impact of Gonzales v. Procaccio Bros. Tracking Co., 268 Pa.Super. 245, 407 A.2d 1338 (1979) upon Philadelphia Civil Rule 145 [formerly Philadelphia Civil Rule 4005*(d)] and for the reasons *219stated therein we reverse the order of the lower court and strike the judgment entered on behalf of appellees.1
PRICE, J., files a concurring statement in which CER-CONE, President Judge, joins.
CAVANAUGH, J., files a dissenting opinion.
SPAETH, J., did not participate in the consideration or decision of this case.

. See our opinion in Tice v. Nationwide Life Insurance Co., 284 Pa.Super. 220, 425 A.2d 782 (1981).